Miller, J.
(dissenting). I cannot concur in the conclusion of the majority that a petition commencing a PINS proceeding need not be supported by legally sufficient nonhearsay allegations. I would thus affirm the order of the Family Court, essentially for the reasons stated by Judge Amodeo in his well-reasoned analysis of the due process violations present in this case (Matter of Keith H., 150 Misc 2d 470).
Family Court Act § 711 provides a crystal clear statement of legislative intent that the purpose of Family Court Act article 7 "is to provide a due process of law” in the consideration and disposition of PINS proceedings. Indeed, " '[njeither man nor child can be allowed to stand condemned by methods which flout constitutional requirements of due process of law’ ” (In re Gault, 387 US 1, 13, quoting Haley v Ohio, 332 US 596, 601). In my opinion, to sustain a PINS petition based exclusively upon hearsay allegations amounts to a deprivation of due process in contravention of both constitutional notions of due process and legislative intent. Admittedly, Family Court Act § 732 does not require that a PINS petition be supported by nonhearsay allegations, while Family Court Act § 311.2 (3) expressly requires nonhearsay factual allegations to sustain a juvenile delinquency petition (see, Matter of Jahron S., 79 NY2d 632). The difference in provisions regarding juvenile delinquency and PINS procedures is not, however, a result of considered legislative intent, since as noted by Professor Besharov, the 1982 amendment to the Family Court Act creating article 3 was the "product of a series of legislative compromises” one of which involved article 7 (Introductory Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act art 7, at 6). In order to gain passage of article 3, its drafters apparently agreed that no changes whatsoever would be made to article 7. This compromise resulted in many "unresolved ambiguities” such as the issue presently before *89this Court (Besharov, Introductory Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act art 7, at 6). Therefore, neither the legislative history of the Family Court Act nor the express provisions of article 3 support the majority’s conclusion that respondents in PINS proceedings, accused of less culpable conduct than those in juvenile delinquency proceedings, are entitled to lesser due process protection.
Moreover, notwithstanding this instance of statutory omission, many due process requirements expressly applicable to juvenile delinquency proceedings are expressly required in PINS proceedings as well. The provisions of article 7 require that in a PINS proceeding the respondent and his or her parent or legal guardian must be advised of the right to counsel (Family Ct Act § 741 [a]; see, Matter of David B., 167 AD2d 885), and the respondent must be advised of the right to remain silent (see, Matter of Theodore F., 47 AD2d 945). The evidence to be received at a PINS fact-finding hearing must be competent, material, and relevant (Family Ct Act § 744 [a]) and the quantum of evidence to sustain a petition is proof beyond a reasonable doubt (Family Ct Act § 744 [b]). These are identical evidentiary standards applicable to juvenile delinquency proceedings (Family Ct Act § 342.2; see, Matter of Reynaldo R., 73 Misc 2d 390). Moreover, it has been recognized that juvenile delinquency and PINS proceedings are indistinguishable for purposes of the constitutional protections necessary in each (see, Matter of George C., 91 Misc 2d 875). In this vein, it has been held that the pleading standards in juvenile delinquency and PINS proceedings are the same insofar as factual allegations must be sufficiently precise as to afford notice of the underlying charges, and the basis of the petitioner’s knowledge must be clearly stated (see, Matter of Michael E., 68 Misc 2d 487; see also, Matter of Reynaldo R., supra).
Case law has extended statutory due process considerations applicable to juvenile delinquency proceedings to PINS proceedings as well. For example, in Matter of Cecilia R. (36 NY2d 317, 320) the Court of Appeals condemned the practice of unnecessarily conducting hearings in PINS proceedings without the respondent being present. Noting that many due process requirements apply to juvenile proceedings as well as to adult criminal proceedings, the Court held that "the fundamental principle that a defendant has the right to be present at his own trial must be said to carry over * * * in the *90framework of dispositional hearings held in the less formal settings of our juvenile courts” (supra, at 320; see also, Matter of Kenneth S., 52 AD2d 880).
The reason that PINS proceedings require the same constitutional safeguards as are applicable to juvenile delinquency proceedings is that both are quasi-criminal in nature (see, Matter of Andrew D., 99 AD2d 510; Matter of Daniel T. C., 141 Misc 2d 50, 53; Matter of Andrew R., 115 Misc 2d 937, 941; but see, Matter of Mary Jane HH., 120 AD2d 906) and both may lead to a significant deprivation of liberty. It is significant that a respondent in a PINS proceeding may be detained after a petition is filed and prior to any fact-finding hearing where the court finds there is a substantial probability that respondent will not appear on the return date or a serious risk that the respondent might commit a criminal act prior to the return date (Family Ct Act § 739). The majority fails to recognize that such a prehearing detention impinges upon the child’s fundamental liberty interests (see, People ex rel. Wayburn v Schupf, 39 NY2d 682, 686-687) and that such interests are equally fundamental when impinged upon in a PINS proceeding as in a juvenile delinquency proceeding. Moreover, when a petition is sustained, an adjudicated PINS may be "placed”, inter alia, with the Commissioner of Social Services or the Division for Youth, albeit in a nonsecure facility (see, Matter of Ellery C., 32 NY2d 588), and detention may be ordered pending an appropriate placement (Family Ct Act § 756; see, People ex rel. Kaufmann v Davis, 52 AD2d 931). These liberty interests are not insubstantial (see, People ex rel. Kaufmann v Davis, supra, at 931-932 [Damiani and Titone, JJ., dissenting]) nor are they rendered so merely because the respondent is charged with being incorrigible rather than with the violation of a penal statute.
The majority finds that a petition supported exclusively by hearsay allegations is inoffensive within the context of a PINS proceeding because only competent evidence is admissible at the fact-finding hearing and thus, the reliance upon hearsay allegations "has no effect on [the] respondent’s liberty interest”. However, this is equally true in juvenile delinquency cases, in which only competent evidence is admissible at the fact-finding hearing (Family Ct Act § 342.2 [1]), and yet, in juvenile delinquency cases, the petition must be supported by nonhearsay allegations. The majority cites no reason why such disparate procedures should be tolerated in PINS and JD *91proceedings, when similar pre and postdispositional liberty interests are at stake.
Equally unsupported is the majority’s conclusion that non-hearsay allegations are unnecessary to ensure reliability and adequate notice of PINS charges because an assessment conference must be held involving the prospective petitioner and the respondent prior to court intervention (Family Ct Act § 735). An assessment conference involving a petitioner who possesses only second-hand hearsay information will do nothing to enhance the reliability of the factual allegations. A petitioner such as the principal of the respondent’s junior high school would be able to report at an assessment conference only what he had been told by the teachers who allegedly witnessed the respondent’s disruptive behavior. Clearly the accuracy of information allegedly reported by the respondent’s accusers cannot be verified or disproven in a conference involving only a petitioner who possesses no first-hand information (see, People v Petralia, 62 NY2d 47, 54-56 [Kaye, J., dissenting], cert denied 469 US 852). Indeed, a PINS proceeding could be initiated upon false or mistaken allegations which could never be corrected in the absence of conference participants with first-hand knowledge. In such a case, the absence of verifiable nonhearsay allegations could lead to unfounded and unwarranted proceedings and deprivations of liberty.
Moreover, legislation requiring assessment conferences in PINS cases was enacted in 1985, three years after the Legislature separated PINS from JD proceedings. Its purpose was totally unrelated to legislative concerns regarding the entitlement of PINS respondents to reliable notice of charges made against them in hearsay-based petitions. The stated purpose of such assessment procedures was rather the diversion of PINS cases from the Family Court through prepetition intervention (see, L 1985, ch 813, § 1). The Legislature therefore did not conceive of assessment conferences as a means of enhancing the reliability of hearsay allegations in a PINS proceeding, nor does the use of such conferences constitute a legislative determination that PINS petitions may provide less reliable hearsay allegations than the nonhearsay allegations required in JD petitions.
Finally, the majority postulates that a requirement that PINS petitions be supported by nonhearsay allegations would have a chilling effect upon potential petitioners, creating an unduly burdensome barrier that would prevent would-be peti*92tioners from seeking judicial intervention. This finding is wholly speculative. It is not supported by the record and is not even raised in the appellant’s brief. In any event, the requirement of first-hand sworn allegations would act as a barrier primarily to unfounded or inaccurate allegations. Requiring nonhearsay allegations ensures accuracy, reliability, and in the end, the justifiability of the interference with the liberty interests at stake. Such a requirement imposes no undue burden on the petitioner, while the absence of such procedural safeguards amounts to a clear denial of due process. Accordingly, I would affirm the order dismissing the petition.
Rosenblatt, J. P., and Ritter, J., concur with O’Brien, J.; Miller, J., dissents in a separate opinion.
Ordered that the order is reversed, on the law, without costs or disbursements, the respondent’s motion to dismiss the petition is denied, the petition is reinstated, and the matter is remitted to the Family Court, Dutchess County, for further proceedings on the petition.